The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on February 24, 2021.

Status of Claims

	
Claims 1, 12 and 18 have been amended.
Claims 1, 2, 6, 12, 13, 15, 18, and 19 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 12, 13, 15, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1, 2, and 6 are drawn to methods (i.e., a process) while claim(s) 12, 13, 15, 18, and 19 are drawn to systems (i.e., a machine/manufacture). As such, claims 1, 2, 6, 12, 13, 15, 18, and 19 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 12 and 18) recites/describes the following steps:
receiving, a request to generate an item listing for an item to be posted the request being received from a seller, the request including description information that comprises a listing title that identifies an item, an item image that depicts the item, display information that identifies a private network from among a set of private networks, and a user attribute,
generating the item listing for the item based on the listing title, the item image, and a user profile identifier associated with the seller within the private network identified by the display information; 
identifying a group of users from the private network based on the user attribute from the display information in response to the generating the item listing for the item; 
causing display of a presentation of the item listing to the identified group of users within the private network, the presentation of the item listing including a display of the user profile identifier associated with the seller within the private network,
receiving a bid on the item from a first user from among the identified group of users, the bid including user profile information of the first user;
identifying a connection of the first user to the seller based on the user profile information of the first user in response to the receiving the bid on the item listing from the first user; 
causing display of a notification to the seller in response to the identifying the connection of the first user to the seller based on the user profile information, the notification including an identification of the connection between the seller and the first user. 

These steps, under its broadest reasonable interpretation, describe or set-forth a method of identifying and facilitating the distribution of information describing a product to be sold, by determining one or more private networks that a seller is a member of, and identifying users within the private networks to which to distribute the information, which amounts to a “fundamental economic principles or practices (including hedging, insurance, mitigating risk)” and “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 12 and 18 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"to the online marketplace,” 
 “a computing system facilitating an online marketplace,”
"non-transitory tangible computer readable medium” 
“processor" 
“computing device”
via the online service that is separate from the online marketplace (Claim 1, 12 and 18)
the private network accessible via an online service that is separate from the online marketplace and is facilitated by a remote computing system that is separate from the computing system facilitating the online marketplace (Claim 1, 12 and 18)
the display of the presentation of the item listing being caused by communicating with the remote computing system that facilitates the online service using an Application Programming Interface (API) provided for communication with the online service (Claim 1, 12 and 18)
The requirement to execute the claimed steps/functions "to the online marketplace,” and “a computing system facilitating an online marketplace,” and "non-transitory tangible computer readable medium” and “processor" and “computing device”; is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of  “via the online service that is separate from the online marketplace” and “the private network accessible via an online service that is separate from the online marketplace and is facilitated by a remote computing system that is separate from the computing system facilitating the online marketplace; ..." and " the display of the presentation of the item listing ... " simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Displaying the item listing is insignificant post-solution activity that would be required in any (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2, 6, 13, 15 and 19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 6, 13, 15 and 19 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "to the online marketplace,” and “a computing system facilitating an online marketplace,” and "non-transitory tangible computer readable medium” and “processor" and “computing device” and “t the private network being facilitated by a remote computing system that is separate from the computing system facilitating the online marketplace; is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)). See Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); where remotely accessing information through a mobile interface are found to be mere instructions to apply an exception.

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of“" the display of the presentation of the item listing ... " serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of; ..." and " the display of the presentation of the item listing ... "" simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of presenting offers. 

Furthermore, the determination that receiving data over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims, 2, 6, 13, 15 and 19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 6, 13, 15 and 19 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 12, 13, 15, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhogal (2014/0058877). 

	
Claim 1 
Bhogal discloses auctions with socially-connected private advance offerings that are provided by a social auction integration server by receiving at least one parameter regarding an item to be offered in an online auction by an offeror user.
receiving, by a computing system facilitating an online marketplace, a request to generate an item listing for an item to be posted to the online marketplace, the request being received from a seller, the request including description information that comprises a listing title that identifies an item, an item image that depicts the item, display information that identifies a private network from among a set of private networks, and a user attribute, the private network accessible via an online service that is separate from the online marketplace and is, facilitated by a remote computing system that is separate from the computing system facilitating the online marketplace; (Bhogal [0025][Figure 1]); See “When a user of a socially-connected offeror console (806) wishes to offer an item for sale into an auction, the console (806) will offer the user the option to initially provide a "private" or "restricted" offering only to "friends" or "associates" known to the user via one or more social servers (802).”  See also [0007] where digital assets (photos or images) are uploaded. Also see [0026] where image analysis detects images and collects users who are connected to the offeror. See [0023] where the social servers are identified. Each of these servers Facebook ® LinkedIn ® operate independently and one their own server/ network. Furthermore the auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offeror's console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate. 
generating the item listing for the item based on theWhere the reference teaches “receiving at least one parameter regarding an item to be offered in an online auction by an offeror user” See [0033] where interest keywords are extracted from the initial parameters. See also “The parameters, such as a text description of the item, to access (402) the social pages and accounts (802') of the "friends" or "associates" connected to the offeror's identity (profile) in the social servers.
identifying a group of users from the private network based on the user attribute from the display information in response to the generating the item listing for the item; (Bhogal [0012]); See “searching at least one social network server for identifies of friends and associates that have a recorded affinity for the item or for similar items; preparing a list of the friend users and associate users; configuring a restricted auction wherein only the friend users and associate users are allowed to review and bid on the offered item” See [0026] for disclosure of user interest.
causing display of a presentation of the item listing to the identified group of users within the private network via the online service that is separate from the online marketplace, the presentation of the item listing including a display of the user profile identifier associated with the seller within the private network, (Bhogal [0028][0029]); Where the user identifies friends to share the listing with and this listing is communicated to the friends and associates. See also [0029] “Responsive to these parameters and commands, the SAIU may then notify (805) the selected friends and associates via their social pages on the Social Servers (802), such as by sending private messages through the social servers, posting on their pages, etc. Optionally, this communication may include some or all of the digital assets (810) for the offered item (e.g. pictures, text descriptions, price, etc.)” See [0033] where the offeror's identity is shared. See [0012] for identifier of the user. See also Figure 1, where the auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offeror's console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate.
the display of the presentation of the item listing being caused by communicating with the remote computing system that facilitates the online service using an Application Programming Interface (API) provided for communication with the online service (Bhogal [0029][0040][0041][Figure 1]); See [0029] “the selected friends and associates via their social pages on the Social Servers (802), such as by sending private messages through the social servers, posting on their pages, etc., … this communication may include some or all of the digital assets (810) for the offered item (e.g. pictures, text descriptions, price, etc.),” See also [0040] “Many such computing platforms, but not all, allow for the addition of or installation of application programs (501) which provide specific logical functionality and which allow the computing platform to be specialized in certain manners to perform certain jobs, thus rendering the computing platform into a specialized machine.” See also Figure 1 where the auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offeror's console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate.
Bhogal does not explicitly disclose the display of the presentation of the item listing being caused by communicating with the remote computing system using an Application Programming Interface (API). However, Bhogal teaches an Application Program that can be installed with specific functionality [display] and that the item listed is displayed with images. Bhogal also teaches specialty interfaces for specific applications. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this display of the presentation would occur using a remote API for smoother communication ability. 
receiving a bid on the item from a first user from among the identified group of usersWhere the reference teaches that the invited friend is able to bid on the item. See also [Fig 2, 403, 805] where the invited friend’s identify is discussed.
identifying a connection of the first user to the seller based on the user profile information of the first user in response to the receiving the bid on the item listing from the first user; (Bhogal [0023][0033]). See also [0012] where the reference teaches searching through at least one social network (private network). 
causing display of a notification to the seller in response to the identifying the connection of the first user to the seller based on the user profile information, the notification including an identification of the connection between the seller and the first use

Claim 2 
Bhogal discloses the limitations as shown:
wherein the connection includes a shared group between the seller and the first user, wherein the seller and first user are members of the shared group (Bhogal [0023]). Where the reference teaches leveraging social servers such as Google+™, Spoke™, Facebook™, LinkedIn™, to find friends or associates who may be interested in the offered item. Where the following groups are well known in the art to be closed, private groups for members to interact.

Claim 6 
Bhogal discloses the following limitations as shown:
wherein the request to generate the item listing is  received through a listing creation interface of the online marketplace  (Bhogal [0007][0012]). Where the reference teaches an offeror console that is used to create a listing containing digital photographs, video clips etc. See [0012] where “offerings are provided by a social auction integration server by receiving at least one parameter regarding an item to be offered in an online auction by an offeror user” Examiner interprets the offeror console to be the online auction site. See also [0024].




Claim 12 
Bhogal discloses the limitations as shown:
receiving a request to generate an item listing for an item to be posted to the online marketplace, the request being received from a seller, the request including description information that comprises a listing title that identifies an item, an item image that depicts the item, display information that identifies a private network from among a set of private networks, and a user attribute, the private network accessible via an online service that is separate from the online marketplace and is, facilitated by a remote computing system that is separate from the network based system facilitating the online marketplace; (Bhogal [0025][Figure 1]); See “When a user of a socially-connected offeror console (806) wishes to offer an item for sale into an auction, the console (806) will offer the user the option to initially provide a "private" or "restricted" offering only to "friends" or "associates" known to the user via one or more social servers (802).”  See also [0007] where digital assets (photos or images) are uploaded. Also see [0026] where image analysis detects images and collects users who are connected to the offeror. See [0023] where the social servers are identified. Each of these servers Facebook ® LinkedIn ® operate independently and one their own server/ network. Furthermore the auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offeror’s console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate.
generating the item listing for the item based on the listing title, the item image, and a user profile identifier associated with the seller within the private network identified by the display information (Bhogal [0007][0012][003]); Where the reference teaches “receiving at least one parameter regarding an item to be offered in an online auction by an offeror user” See [0033] where interest keywords are extracted from the initial parameters. See also “The parameters, such as a text description of the item, to access ( 402) the social pages and accounts (802') of the "friends" or "associates" connected to the offeror's identity (profile) in the social servers.
identifying a group of users from the private network based on the user attribute from the display information in response to the generating the item listing for the item, 
causing display of a presentation of the item listing to the identified group of users within the private network via the online service that is separate from the online marketplace, the presentation of the item listing including a display of the user profile identifier associated with the seller within the private network (Bhogal [0028][0029]); Where the user identifies friends to share the listing with and this listing is communicated to the friends and associates. See also [0029] “Responsive to these parameters and commands, the SAIU may then notify (805) the selected friends and associates via their social pages on the Social Servers (802), such as by sending private messages through the social servers, posting on their pages, etc. Optionally, this communication may include some or all of the digital assets (810) for the offered item (e.g. pictures, text descriptions, price, etc.)” See [0033] where the offerors identity is shared. See [0012] for identifier of the user. See also Figure 1, where the auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offeror’s console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate.
the display of the presentation of the item listing being caused by communicating with the remote computing system that facilitates the online service using an Application Programming Interface (API) provided for communication with the online service  (Bhogal [0029][0040][0041][Figure 1]); See [0029] “the selected friends and associates via their social pages on the Social Servers (802), such as by sending private messages through the social servers, posting on their pages, etc., … this communication may include some or all of the digital assets (810) for the offered item (e.g. pictures, text descriptions, price, etc.),” See also [0040] “Many such computing platforms, but not all, allow for the addition of or installation of application programs (501) which provide specific logical functionality and which allow the computing platform to be specialized in certain manners to perform certain jobs, thus rendering the computing platform into a specialized machine.” See also Figure 1 where the auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offer’s console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate.

identifying a connection of the first user to the seller based on the user profile information of the first user in response to the receiving the bid on the item listing from the first user, the connection including a shared group between the seller and the first user (Bhogal [0023][0033]); See also (Bhogal [0023]). Where the reference teaches leveraging social servers such as Google+™, Spoke™, Facebook™, LinkedIn™, to find friends or associates who may be interested in the offered item. Where the following groups are well known in the art to be closed, private groups for members to interact. 
causing display of a notification to the seller in response to the identifying the connection of the first user to the seller based on the user profile information, the notification including an identification of the connection between the seller and the first use

Claim 13 
Morgenstern discloses the limitations as shown:
wherein the connection includes a shared group between the seller and the first user, wherein the seller and first user are members of the shared group (Bhogal [0023]). Where the reference teaches leveraging social servers such as Google+™, Spoke™, Facebook™, LinkedIn™, to find friends or associates who may be interested in the offered item. Where the following groups are well known in the art to be closed, private groups for members to interact.



Claim 15 
Bhogal discloses the limitations as shown:
wherein the request to generate the item listing is  received through a listing creation interface of the online marketplace (Bhogal [0007][0012]). Where the reference teaches an offeror console that is used to create a listing containing digital photographs, video clips etc. See [0012] where “offerings  are provided by a social auction integration server by receiving at least one parameter regarding an item to be offered in an online auction by an offeror user” Examiner interprets the offeror console to be the online auction site. See also [0024].

Claim 18
Bhogal discloses the limitations as shown:
receiving a request to generate an item listing for an item to be posted to the online marketplace, the request being received from a seller, the request including description information that comprises a listing title that identifies an item, an item image that depicts the item, display information that identifies a private network from among a set of private networks, and a user attribute, (Bhogal [0025]); See “When a user of a socially-connected offeror console (806) wishes to offer an item for sale into an auction, the console (806) will offer the user the option to initially provide a "private" or "restricted" offering only to "friends" or "associates" known to the user via one or more social servers (802).”  See also [0007] where digital assets (photos or images) are uploaded. Also see [0026] where image analysis detects images and collects users who are connected to the offeror.
the private network accessible via an online service that is separate from the online marketplace and is, facilitated by a remote computing system that is separate from the one or more computing devices facilitating the online marketplace (Bhogal [0023][0024]); See “The Social Servers may be servers such as Google+™, Spoke™, Facebook™, LinkedIn™, and the like.” See also Figure 1 where the Social Auction Integration Unit (SAUI) interfaces to one or more social servers. Examiner interprets this to disclose servers that are separate from the online marketplace (SAUI). Additionally, the auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offeror’s console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate.
generating the item listing for the item based on the listing title, the item image, and a user profile identifier associated with the seller within the private network identified by the display information (Bhogal [0007][0012][0033]); Where the reference teaches “receiving at least one parameter regarding an item to be offered in an online auction by an offeror user” See [0033] where interest keywords are extracted from the initial parameters. See also “The parameters, such as a text description of the item, to access ( 402) the social pages and accounts (802') of the "friends" or "associates" connected to the offeror's identity (profile) in the social servers.
identifying a group of users from the private network based on the user attribute from the display information in response to the generating the item listing for the item (Bhogal [0012]); See “searching at least one social network server for identifies of friends and associates that have a recorded affinity for the item or for similar items; preparing a list of the friend users and associate users; configuring a restricted auction wherein only the friend users and associate users are allowed to review and bid on the offered item” See [0026] for disclosure of user interest allowed to review and bid on the offered item” See [0026] for disclosure of user interest.
causing display of a presentation of the item listing to the identified group of users within the private network via the online service that is separate from the online marketplace, the presentation of the item listing including a display of the user profile identifier associated with the seller within the private network(Bhogal [0028][0029]); Where the user identifies friends to share the listing with and this listing is communicated to the friends and associates. See also [0029] “Responsive to these parameters and commands, the SAIU may then notify (805) the selected friends and associates via their social pages on the Social Servers (802), such as by sending private messages through the social servers, posting on their pages, etc. Optionally, this communication may include some or all of the digital assets (810) for the offered item (e.g. pictures, text descriptions, price, etc.)” See [0033] where the offerors identity is shared. See [0012] for identifier of the user. See also Figure 1, where the auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offeror’s console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate.
the display of the presentation of the item listing being caused by communicating with the remote computing system that facilitates the online service using an Application Programming Interface (API) provided for communication with the online service  (Bhogal [0029][0040][0041][Figure 1]); See [0029] “the selected friends and associates via their social pages on the Social Servers (802), such as by sending private messages through the social servers, posting on their pages, etc., … this communication may include some or all of the digital assets (810) for the offered item (e.g. pictures, text descriptions, price, etc.),” See also [0040] “Many such computing platforms, but not all, allow for the addition of or installation of application programs (501) which provide specific logical functionality and which allow the computing platform to be specialized in certain manners to perform certain jobs, thus rendering the computing platform into a specialized machine.” See also Figure 1 where the auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offeror’s console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate.
Bhogal does not explicitly disclose the display of the presentation of the item listing being caused by communicating with the remote computing system using an Application Programming Interface (API). However, Bhogal teaches an Application Program that can be installed with specific functionality [display] and that the item listed is displayed with images. Bhogal also teaches specialty interfaces for specific applications. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this display of the presentation would occur using a remote API for smoother communication ability.  
receiving a bid on the item from a first user from among the identified group of users, the bid including user profile information of the first user (Bhogal [0030]): Where the reference teaches that the invited friend is able to bid on the item. See also [Fig 2, 403, 805] where the invited friend’s identify is discussed.
identifying a connection of the first user to the seller based on the user profile information of the first user in response to the receiving the bid on the item listing from the first user, the connection including a shared group between the seller and the first user; and causing display of a notification to the seller in response to the identifying the connection of the first user to the seller based on the user profile information, the notification including an identification of the connection between the seller and the first useSee also [0012] where the reference teaches searching through at least one social network (private network).

Claim 19 
Bhogal discloses the limitations as shown:
wherein the connection includes a shared group between the seller and the first user, wherein the seller and first user are members of the shared group (Bhogal [0023]). Where the reference teaches leveraging social servers such as Google+™, Spoke™, Facebook™, LinkedIn™, to find friends or associates who may be interested in the offered item. Where the following groups are well known in the art to be closed, private groups for members to interact.











Response to Arguments

Applicant’s arguments with respect to the rejection under 35 US 102/103 have been considered but are not persuasive. 

Applicant Argues: Bhogal does not disclose at least the aforementioned elements related to an item listing being posted to an online service that is separate from the online marketplace and that facilitated by a remote computing system, and causing presentation of the item listing to a private network via the online service that is facilitated by the remote computing system through use of an API provided for communication with the online service.

Examiner respectfully disagrees. The auctions servers mentioned (Facebook ®, Linking® etc. are all separate from the online marketplace. Examiner interprets the offeror’s console Fig 1, 806 to the online marketplace of the instant application and the Social server (Figure 1, 803) to be the private network. See also Figure 1 where the servers are shown to be separate.


Applicant Argues: Bhogal does not teach or suggest the aforementioned elements related to posting an item listing being posted to an online marketplace facilitated by a computing system, and causing presentation of the item listing to a private network via an online service that is facilitated by a remote computing system that is separate from the computing system facilitating the online marketplace or the use of an A.PI to facilitate communication between the remote server and separate computing systems. Bhogal therefore does not teach or suggest each element of claim 1.

Examiner respectfully disagrees. See [0023] where the social servers are identified. Each of these servers Facebook ® LinkedIn ® operate independently and one their own server/ network. See also Figure 1 where the servers are shown to be separate. See also (Bhogal [0029][0040][0041]); See [0029] “the selected friends and associates via their social pages on the Social Servers (802), such as by sending private messages through the social servers, posting on their pages, etc., … this communication may include some 

Applicant's arguments have been fully considered but they are not persuasive. Regarding the rejection under 35 USC 101.

Applicant Argues: Claim 1 is directed to communication among remote computing systems. For example, claim l recites that the item listing is posted to an online marketplace facilitated by a computing system, and the item listing is presented to a private network via an online service facilitated by a remote computing system through use of an API provided for communication with the online service. Claim 1 is therefore directed to facilitating communications between remote computing systems in a networked environment, which is not a method of organizing human activity.

Examiner respectfully disagrees. As stated in the Patent decision dated July 30, 2020, the claims describe the concept selling items between parties in a private group, which is a certain method of organizing human activity and fundamental economic practice, i.e., a judicial exception. See Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) (collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea). The amendments made merely offer extra solution activity and do not transform the claims. Furthermore TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity. The Examiner has found the same to be true in 


Applicant Argues: Claim 1 is directed to facilitating communications between remote computing systems in a networked environment, which is a solution necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."

As previously stated, in combination, the steps disclose a sequence of operations that include receiving a request to generate an item listing, generating a listing, identifying interested parties and causing display of the item. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. Further the combination of operations automates a mental process that could be performed by a “human analog.” Automation of a mental process has been held insufficient to add significantly more to an abstract idea (see July 2015 Update at pp, 7, 11, note 24 discussing Benson, Bancorp, and Cybersourse). For that additional reason, in combination, the claimed operations of the computer system fail to add significantly more to the abstract idea.

None of the claims (independent or dependent) effects an improvement to another technology or technical field; nor does any of the claims amount to an improvement to the function of a client device configured to receive the request to generate the listing.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Applicant Argues: Claim 1 includes the aforementioned limitations related to facilitating communications between remote computing systems in a networked environment. These additional elements integrate the alleged abstract idea of "'identifying and facilitating the distribution of information describing a product to be sold, by determining one or more private networks that a seller is a member of, and identifying users within the private networks to which to distribute the information" into a practical application such that claim1 is more than a drafting effort designed to monopolize the exception.

Examiner respectfully disagrees. As maintained by the decision made by the Patent Board, claim 1 does not improve computer functionality, improve another field of technology, utilize a particular machine, or effect a particular physical transformation. Rather, its determined that nothing in the claim imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort to monopolize the judicial exception. The amended claims still speak to generic computing elements found by the courts to mere instructions to apply an exception. See Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 

Applicant Argues: Claim 1 also provides a technical improvement to the functioning of computing systems by providing for communication between remote computing systems. For example, the use of an API to facilitate communication between the remote computing systems eliminates the need for a user to manually communicate with the online service to post the listing. As a result, computing resource usage associated with this manual process are eliminated.

Examiner respectfully disagrees. As maintained by the decision made by the Patent Board (page 8 of the decision), claim 1 does not improve computer functionality, improve another field of technology, utilize a particular machine, or effect a particular physical transformation. Rather, its determined that nothing in the claim imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort to monopolize the judicial exception. The amended claims still speak to generic computing elements found by the courts to mere instructions to apply an exception. See Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
Applicant Argues:  Further, this particular application poses no threat of pre-emption to the alleged underlying abstract idea of "identifying and facilitating the distribution of information describing a product to be sold, by determining one or more private networks that a seller is a member of, and identifying users within the private networks to which to distribute the information," which may be accomplished without consideration to facilitating communications between remote computing systems.

Examiner respectfully disagrees and maintains the arguments from the previous rejection. Applicant fails to provide support for their contention that anything more than a conventional computer would be required to perform the claimed functions. As such the Examiner does not find the Applicant’s arguments to be persuasive. See Alice, 134 S.Ct. at 2359 (noting, in carrying out the second step, that the “the relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer”); Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333-34 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render [a] claim patent eligible.”). Finally, Examiner has not been persuaded by the Applicant’s argument that the claim will not preempt the underlying idea of identifying and facilitating the distribution of information describing a product to be sold, by determining one or more private networks that a seller is a member of, and identifying users within the private networks to which to distribute the information," that issue is not dispositive as to whether the claim is patent eligible. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                         

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681